DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Claim 1 is allowable over the prior art of record, because the prior art of record does not disclose determining a voltage operating point for the PV system based on a maximum power point tracking (MPPT) algorithm; if an available power output of the PV system can be provided to the power grid, operating the PV system based on the voltage operating point; and, if the maximum available power output of the PV system cannot be provided to the power grid, applying a voltage step to the voltage operating point to drive a power output of the PV system towards an external power constraint.
Claim 11 is allowable over the prior art of record, because the prior art of record does not disclose determining a voltage operating point for the PV system based on a maximum power point tracking (MPPT) algorithm; if an available power output of the PV system can be provided to the power grid, operating the PV system based on the voltage operating point; and, if the maximum available power output of the PV system cannot be provided to the power grid, applying a voltage step to the voltage operating point to drive a power output of the PV system towards an external power constraint.
Claim 16 is allowable over the prior art of record, because the prior art of record does not disclose tracking a maximum power point of the PV system using a maximum 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941. The examiner can normally be reached M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/CARLOS AMAYA/Primary Examiner, Art Unit 2836